Citation Nr: 0815911	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-10 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for dizziness (vertigo) as 
being proximately due to or the result of the veteran's 
service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from August 1947 to 
February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Lincoln, 
Nebraska.  After reviewing the veteran's claims folder, the 
Board, in January 2006, determined that additional processing 
of the claim should occur.  Hence, the claim was remanded to 
the RO via the Appeals Management Center (AMC).  

[It is noted that a separate issue, one involving an 
increased evaluation claim, was listed on the January 2006 
Remand.  That issue was returned to the Board for further 
action in accordance with Manlincon v. West, 12 Vet. App. 238 
(1999).  There is no indication in the claims folder as to 
whether the veteran has perfected his appeal with respect to 
this issue.  Therefore, at this time, the Board has no 
jurisdiction on the matter, and the issue is not before it.]  

The claim was returned to the Board for review.  However, 
after reviewing the information obtained as a result of the 
January 2006 Remand, the Board concluded that another Remand 
for additional clarifying medical information was in order.  
Thus, in May 2007, the claim was again remanded.  Since that 
time, the claim has been returned to the Board for appellate 
review.  


FINDINGS OF FACT


1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  Service connection has been granted for bilateral hearing 
loss.

3.  The veteran has complained that he now suffers from 
dizziness and lightheadness.  

4.  Supportable medical evidence etiologically linking the 
veteran's dizziness to a service-connected disability has not 
been presented.  


CONCLUSION OF LAW

Dizziness was not incurred in or aggravated by service nor 
has it been related to or determined to be secondary to a 
service-connected disability or disorder.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has come before the Board claiming that because 
of his service-connected bilateral hearing loss, he now 
experiences dizziness and lightheadedness.  He has asked that 
service connection be granted for this condition on a 
secondary basis.  The RO has denied his claim and the veteran 
has appealed to the Board for review.  The Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a May 2004 letter 
from the RO to the appellant that was sent prior to the 
initial agency of original jurisdiction (AOJ) decision.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim for service connection, and of his, 
and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his service 
connection claim.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  As such, the VA 
obtained those records and they have been included in the 
claims folder, available for review.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the duty to procure the necessary medical and personnel 
records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  During the course of this appeal, the 
veteran has undergone numerous examinations of the ear in 
order to determine the etiology of his claimed dizziness.  
The results of those examinations have been included in the 
claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his accredited representative have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's most recent 
development instructions in the Board's May 2007 Remand for 
the issue discussed in the Decision.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with Dingess-
type notice via the Supplemental Statement of the Case (SSOC) 
that was issued by the Appeals Management Center (AMC) in 
January 2007.  The SSOC specifically discussed the contents 
of Dingess and how the elements of Dingess could affect the 
veteran's case.  Because this notice has been provided, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2007), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service- 
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection has been granted for bilateral hearing 
loss.  The veteran has come before the VA claiming that he 
now suffers from dizziness or vertigo.  He contends that this 
condition is the result of or has been caused by his service-
connected bilateral hearing loss.  

The record indicates that the veteran has undergone a number 
of examinations by VA doctors in order to discover the 
etiology of the veteran's claimed dizziness.  A VA 
neurologist opined in January 2004 that the veteran's 
dizziness and lightheadedness was secondary to his hearing 
loss.  The neurologist did not provide any additional insight 
as to how he surmised this conclusion.  Moreover, there is no 
indication that he reviewed the veteran's complete claims 
folder and medical record prior to examining the veteran.  

Following that exam, the veteran was seen by a VA ear, nose, 
and throat doctor.  That exam was accomplished in June 2004.  
The examiner noted in his report that he had reviewed the 
veteran's medical records and examined the veteran.  The 
examiner wrote the following:

	. . . in the absence of a 
significant acoustic trauma, which could 
have caused something, like a perilymph 
fistula, it is unlikely that his hearing 
loss is related to his dizziness and 
imbalance.  In fact, the nature of his 
symptoms being more with the 
lightheadedness and imbalance, rather 
than true vertigo, suggests a cause other 
than the inner ear. . . . Therefore, I 
say the dizziness is less likely than not 
related to his hearing loss.  

Another examination was accomplished in November 2006.  The 
veteran's claims folder and medical file was reviewed prior 
to the examination.  After examining the veteran and 
reviewing the available medical data, the examiner concluded 
that it was unlikely that the veteran's dizziness was as th 
result of his service-connected bilateral hearing loss.  The 
examiner went on to speculate that the veteran's multiple 
medications or his high blood pressure or even his cervical 
spinal stenosis could induce the dizziness the veteran 
complained thereof.  

In November 2007, the veteran was once again seen in order to 
determine the etiology of the claimed dizziness.  The testing 
information obtained from that exam were forwarded to the VA 
where another doctor reviewed those results.  The examiner 
provided an opinion in October 2007 and then an addendum.  
The results were as follows:

	. . . it is unkley that his 
dizziness is a result of his hearing loss 
regardless of whether or not this is a 
peripheral vestibular process.  In fact, 
this hearing loss most likely has [a] 
different etiology altogether. . . .

	. . .the veteran's complaints of 
balance disturbance are not related to 
the veteran's current sensorineural 
hearing loss and activities during 
military service.  Additionally, he also 
has multiple medical problems and 
medications which could be contributing 
to the feelgn of unsteadiness and 
lightheadedness.

The veteran has not submitted any additional medical opinions 
that would support or corroborate his assertions, besides the 
examination report accomplished by the VA neurologist.  He 
has intimated that the neurological opinion substantiates his 
assertions.  The veteran and his accredited representative 
have contended that the neurologist's opinion should be taken 
as absolute proof.  While it is true that the doctor is a 
medical professional and is considered an expert, qualified 
to provide a medical opinion, just because he is a medical 
expert does not in and of itself establish a nexus or 
causation.  This is especially the case in this instance 
since there are no records, laboratory reports, x-ray films, 
or other medical evidence that would corroborate the 
individual's assertions.  That is, the neurologist never 
provided additional supporting evidence that could be pointed 
to when he made his assertion.  Moreover, there is no 
indication that the neurologist reviewed all of the veteran's 
medical records prior to examining the veteran and there is 
no evidence suggesting that the examiner fully understood the 
veteran's complete medical history and his assorted ailments.  

The Board thus finds the assertion made by the VA doctor 
inconclusive and speculative.  In other words, it is not 
definitive in proving the claim.  The assertion is deemed to 
be of limited weight as the statement fails to assert a 
medical basis upon which the supposition was predicated.  The 
Court has made it clear that medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
See also Perman v. Brown, 5 Vet. App. 237, 241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Consequently, his suppositions are no better 
than the facts alleged by the claimant, and may be accorded 
little weight with regard to the etiology of the veteran's 
current disability.  See also LeShore v. Brown, 8 Vet. App. 
406 (1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA,
 . . . to assess the credibility and weight to be given to 
evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As reported above, repeated medical opinions provided by 
three different VA examiners have failed to produce the same 
results of the one VA neurologist.  Moreover, the doctors who 
have treated the veteran for other nonservice-connected 
disabilities have been silent as to relating the veteran's 
dizziness to his service-connected bilateral hearing loss.  
With respect to the neurology opinion, the examiner did not 
provide any documentation that would corroborate his 
assertions.  He did not proffer any type of documents that 
would establish a time-line or chronicity of the assertions.  
Hence, the Board finds that this opinion to be less 
probative.  On the other hand, the three other VA examiners 
have all thoroughly reviewed the veteran's claims file 
including all clinical records prior to rendering a final 
diagnosis.

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may suffer from dizziness or lightheadedness.  However, he 
is not competent to say that he suffers from a condition that 
is related to his service-connected bilateral hearing loss.  
In other words, there is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  It is the conclusion of 
the Board that the evidence is against the veteran's claim.  
To the extent that there is one medical report etiologically 
linking the veteran's dizziness to his service-connected 
hearing loss, there are three other VA examination reports 
that link the claimed disability with a nonservice-connected 
cause.  Additionally, at least two of the examiners that 
issued opinions contrary to the veteran's assertions are ear 
specialist.  The examiner who provided an opinion in support 
of the veteran's assertions is a neurologist, not a doctor of 
the ears.  Additionally, that same doctor's opinion has not 
been corroborated by supporting medical records.  Also, while 
the veteran has obtained treatment for a variety of 
conditions, disabilities, and diseases from the VA and other 
private care providers, none of those who have provided 
significant treatment to the veteran have ever opined that 
the veteran's hearing loss had caused or resulted in 
dizziness.  In fact, except for the neurologist's statement, 
all of the examiners who have expressed an opinion have 
concluded that the veteran's dizziness has probably been 
caused by medications or some other condition for which 
service connection has not been granted.  Therefore, the 
Board further concludes that the evidence is against a 
finding that the veteran's dizziness is secondary to his 
service-connected bilateral hearing loss.  

The overwhelming medical evidence of record does establish 
that the veteran has a diagnosis of dizziness.  However, the 
medical evidence of record does not relate this disability to 
military service or to any possible service-connected 
disability or disorder.  Thus, service connection is denied.  
Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for dizziness (vertigo) as 
being proximately due to or the result of the veteran's 
service-connected bilateral hearing loss is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


